Title: Remarks—of the—Weather [September 1768]
From: Washington, George
To: 




Septr. 1. Brisk Eastwardly Wind in the Morning. Northwardly afterwards & Cool.
 


2. Wind at No. West and very cool.
 


3. Cool wind, tho very little of it Eastwardly.
 


4. Warm. Wind rather Westwardly tho but little of it.
 


5. Tolerably pleast. Wind Eastwardly in the Morning & Evening but calm Midday.
 


6. Very little Wind and that Eastward and rather Cool.
 


7. Cloudy forenoon, with appearances of Rain; & Wind Southwardly.

 


8. Heavy Cloud in the Night, with thunder & lightning, but not rain sufft. to lay dust.
 


9. Very cool & clear, with the Wind at No. West.
 


10. Cool & clear again, Wind Shifting to the Southward.
 


11. Great appearances of Rain in the Morning, with thunder & Lightning but no Rain fell.
 


12. Clear and Cool. Wind at No. West.
 


13. Clear but not so cold as yesterday Wind being Southwardly.
 


14. Wind Southwardly with a fog in the Morning & Clouds all day.
 


15. But little Wind yet cool with some appearances of Rain.
 


16. Wind Northwardly & cool—with great appearances of Rain—especially in the Afternoon.
 


17th. But little Wind & that Westwardly. Cool—with appearances of Rain.
 


18. Wind at No. West & very cool, with great appearances of Rain in the Forenoon, but clear afterwards.
 


19. A Severe frost, wch. killd much Tobo. &ca. abt. Ravensworth & higher up. Wind Shifting Southwardly became warmer.
 


20. Warm with the Wind at South.
 


21. Very warm. Wind still Southwardly with appearances of Rain in the Morning and Evening but none fell.
 


22. Thunder, with severe wind (from the Northwest) and some Rain in the Morning. In the afternn. & Night a gd. deal of Rain.
 


23. Cloudy, and sometime misty all day; in the afternoon a good deal of Rain. NB. These are the only Rains to lay the dust since the 17th. of August, now 36 days.

 


24. Cloudy & Misty forenoon. Clear Afternoon with but little Wind & that variable.
 


25. Clear & pleasant with but little Wd.
 


26. Flying Clouds with but little Wind & that Southwardly.
 


27. Clear with the Wind Westwardly & sometimes blowing fresh.
 


28. Clear, calm, & Warm, the fore part of the day, with a little wind from So. in the Aftern.
 


29. Misty all day, with the Very little Wind from the Northward & warm.
 


30. Heavy Rain for several hours in the forenoon, after which it now & then Misted. But little Wind and that variable & Warm.
